t c no united_states tax_court john u fazi and sylvia fazi petitioners v commissioner of internal revenue respondent docket no filed date p a dentist incorporated c and established three pension plans p was an employee of c plan was frozen in plan was merged into plan in p dissolved c in and distributed all of the assets in the plan trust to employees including p in we held in 102_tc_695 fazi i that plan was not qualified and its related trust was not exempt during and we also held that except for amounts conceded by r p was taxable in on the assets distributed to p from plan in fazi i r conceded on brief that the taxable_distribution to p from plan for had to be reduced by contributions made on p's behalf for and including p's share of the amount merged from plan to plan during this concession was accepted without review or analysis of the underlying substantive issues related to the concession r determined that p is taxable in on the amounts contributed to plan sec_1 and on his behalf for that year including the amount merged from plan into plan r's notice_of_deficiency was mailed more than years but less than years after the filing of p's tax_return r now admits that but for judicial estoppel p should not be taxed in on his share of the merged amount but rather when it was distributed to him in p argues that judicial estoppel does not apply and that r is barred by the statute_of_limitations from asserting a deficiency for held p's share of the merged amount is not taxable to p in the year of merger fazi i clarified held further judicial estoppel does not prevent p from denying liability held further the tax_year is not open for redetermination paul a kasicky for petitioners julia l wahl and janine h bosley for respondent opinion vasquez judge respondent determined a deficiency in petitioners' federal_income_tax in the amount of dollar_figure the deficiency is attributable to the merger of plan a qualified_pension plan into plan an unqualified pension_plan and actual corporate contributions made to unqualified pension_plan sec_1 and on petitioners' behalf the tax_year is only plan and its related trust were retroactively disqualified in 102_tc_695 for plan years ending in and the parties have stipulated that plan and its related trust were disqualified for the same reasons plan was disqualified for plan years ending and however the parties have not stipulated whether plan was disqualified prior to its merger into plan in the only reference the parties make to plan is that it was frozen in continued open for redetermination if sec_6501 the 6-year statute_of_limitations applies sec_6501 can only apply if the amount merged from the qualified_pension plan to the unqualified pension_plan the merged amount is properly includable in petitioners' income in the year of the merger consequently we must first decide whether the merged amount is properly includable in petitioners' income as a contribution or by application of the doctrine_of judicial estoppel if the year is open for redetermination we must also decide whether contributions made by the corporation to unqualified pension plans in on behalf of petitioners are taxable to petitioners when contributed and whether an increase in the vested account balance of petitioners in an unqualified pension_plan is taxable to petitioners in the year of the increase background this case was submitted fully stipulated all of the facts are stipulated and are so found continued respondent states in her brief that plan was qualified we will treat this as a concession on respondent's part that plan was qualified unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined in the notice_of_deficiency that the merged amount should be treated as a contribution respondent's briefs argue that petitioner should be judicially estopped from denying that the merged amount is taxable as a contribution we are not ruling on and express no opinion on whether the merged amount could constitute a distribution the stipulation of facts and attached exhibits are incorporated herein by this reference petitioners were married to each other at all relevant times and resided in weirton west virginia at the time the petition was filed petitioners john u fazi mr fazi and sylvia fazi mrs fazi were employees of dr j u fazi dentist inc corporation a west virginia corporation the corporation established and operated three employee pension benefit plans the dr j u fazi dentist inc employees pension_plan a money_purchase_pension_plan plan the dr j u fazi dentist inc employee profit sharing plan plan and the dr j u fazi dentist inc retirement_plan a defined_benefit_plan plan plan when originally adopted by the corporation in was qualified4 under sec_401 and the accompanying trust was a qualified tax-exempt_trust under sec_501 plan and its trust maintained their qualified status until the plan_year ending date we held in 102_tc_695 fazi i that plan was not qualified and its employee_trust was not exempt for the plan years ending in and due to the corporation's failure to adopt formally throughout the relevant statutes regulations and opinions of the courts the terms qualified and exempt have occasionally been used synonymously and the terms unqualified and nonexempt have also been synonymously used for convenience the terms qualified and unqualified may be used in situations where they refer to or modify the employee_trust rather than the plan a plan complying with changes made in the applicable law by the tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_324 the deficit_reduction_act_of_1984 defra publaw_98_369 98_stat_494 and the retirement_equity_act_of_1984 rea publaw_98_397 98_stat_1426 the corporation contributed dollar_figure to the plan account of mr fazi and dollar_figure to the plan account of mrs fazi for the year ending date mr fazi was percent vested in his plan account during the and plan years mrs fazi was percent vested in her plan account in and percent vested in consequently mrs fazi's vested interest in the contribution was dollar_figure mrs fazi's increased vesting from to resulted in her becoming vested in an additional dollar_figure from contributions made to her account in plan for years prior to the plan_year ending date plan when originally adopted by the corporation in was qualified under sec_401 and the accompanying trust was a qualified tax-exempt_trust under sec_501 plan was frozen as of date and was subsequently merged into plan on or about date this merger will hereinafter be referred to as the plan merger the plan assets were transferred to the plan trust mr fazi's account under plan increased by dollar_figure as a result of the plan merger the amount of his account in plan mr fazi was percent vested in his plan account at the time of the plan merger plan when originally adopted by the corporation in was qualified under sec_401 and the accompanying trust was a qualified tax-exempt_trust under sec_501 plan and its trust were disqualified by respondent for the same reasons plan was disqualified for the plan years ending date date and date the corporation contributed dollar_figure to the plan account of mr fazi for the year ending date mr fazi was percent vested in his account during the and plan years petitioners received no distributions from plan sec_1 or in in petitioners' accounts in plan were distributed to them this distribution included the dollar_figure amount merged into plan from plan the merged amount all of the plans were operated in compliance with the amendments required by tefra defra and rea for all relevant plan years petitioners filed their federal_income_tax return on date the amount of gross_income stated in petitioners' federal_income_tax return and their share of income from pass-through entities totals dollar_figure petitioners' federal income return made no references to the plan merger or the merged amounts respondent mailed petitioners a notice_of_deficiency on date fazi i a review of the arguments and our holding of fazi i is necessary to understand the issues in this case fazi i dealt with the taxability of the distributions from disqualified plan in mr fazi dissolved the corporation in and distributed all of the assets in the plan trust to the employees during mr fazi timely attempted to roll over his distribution to an individual_retirement_account although plan was in operational compliance at all times we held that petitioners are taxable on the distributions received to the extent they exceed contributions made for or by them for and including the amount merged from plan to plan during fazi i t c pincite in so holding we overruled our decision in 82_tc_152 revd 777_f2d_1160 6th cir which would have allowed distributions attributable to amounts contributed while plan was qualified to be rolled over tax free into an individual_retirement_account the rationale for exempting amounts contributed to the unqualified plan in and from taxation when distributed in was that those amounts were taxable to petitioners when the contributions were made respondent has conceded that the taxable_distribution for should not include those contributions made during or because they would be taxable to petitioners in the years contributions were made to an unqualified trust and not at the time of distribution fazi i supra pincite respondent conceded in fazi i that the merged amount would be taxable in rather than petitioners in fazi i argued for taxing the merged amounts prior to rather than in albeit on different theories we accepted respondent's concession in fazi i as to the timing of the taxability of the merged amount without analysis of the underlying substantive issues discussion whereas fazi i dealt with the taxability to petitioners of distributions made in from a nonexempt trust this case deals with the taxability to petitioners of contributions to a nonexempt trust by the corporation in and whether the merged amount should be taxed in the same manner as a contribution we must first decide if petitioners should be taxed on the merged amount in only if the merged amount is properly includable in petitioners' gross_income in is the 6-year limitations_period applicable and the year open to adjustment if the merged petitioners argued that sec_83 and sec_402 combined to make incremental increases in their interests in the nonexempt trusts taxable though not because they were contributions in the traditional usage of the word petitioners also argued that the merged amount would be taxable in years prior to because under sec_402 and sec_72 their interests in the nonexempt trust were made available to them in such prior years amount is not properly includable in the 6-year limitations_period will not apply and the other adjustments set forth in the notice_of_deficiency will be barred since the sum of those other adjustments does not exceed percent of petitioners' gross_income the court in fazi i did not purport to decide the taxability of amounts in it could only determine tax_liability for sec_6214 taxability of the merged amount in this case respondent originally argued that the merged amount was taxable to petitioners in the year of merger she now concedes that the merged amount should have been taxed in the year it was distributed to petitioners respondent states on brief that upon reconsideration however respondent's interest in sound tax_administration requires that she inform the court that she has reached a different conclusion the correct result in fazi i would have been to include the full amount of plan assets in petitioners' income for in respondent's view the merger of plan a qualified_plan with plan a nonqualified_plan resulted in the immediate disqualification of plan the merger did not represent a contribution to plan but rather a pooling of nonqualified assets all of which should have been taxed on distribution in consonant with the remainder of the court's opinion in fazi i and with sec_402 and sec_1_402_b_-1 in fazi i we accepted respondent's concession that the merged amount was not taxable in consequently we are reluctant respondent in fazi i originally argued that the merged amount was taxable to petitioners in but later conceded that it was properly taxable in hence respondent's position on this issue has come full circle to accept her concession in this case that the merged amount is taxable in without substantive review plan became unqualified and its accompanying trust became nonexempt starting with its plan_year ending date plan was merged into plan in may of the single_plan and trust remaining after the merger was plan the survivor of the merger sec_402 governs the tax treatment of a beneficiary of a nonexempt trust b taxability of beneficiary of nonexempt trust --contributions to an employees' trust made by an employer during a taxable_year of the employer which ends within or with a taxable_year of the trust for which the trust is not exempt from tax under sec_501 shall be included in the gross_income of the employee in accordance with sec_83 relating to property transferred in connection with performance of services except that the value of the employee's interest in the trust shall be substituted for the fair_market_value of the property for purposes of applying such section pursuant to the general rules of sec_83 the merged amount would be taxable to petitioners in only if it was a contribution by the employer if a defined_contribution_plan such as a money purchase plan or a profit sharing plan is not qualified the participant is taxed on the amount contributed and allocated to the participant's account during the nonqualified years to the extent substantially_vested sec_1_402_b_-1 income_tax regs mr fazi was fully vested in both plan sec_1 and there were no distributions from any plan in the survivor of the merger was a nonqualified_plan plan therefore the issue becomes whether the merged amount is the equivalent of an employer_contribution to a nonqualified_plan the employer the corporation had already contributed the assets to the frozen_plan plan prior to it could not contribute assets that it did not own in 95_tc_415 affd 42_f3d_537 9th cir the court stated contributions to qualified_plans are held and invested by the trustee or insurance_company until the time of distribution to the employee the assets contributed to the trustee or insurance_company cease to be assets of the employer and are not subject_to the debts obligations and creditors of the employer a review of the law applicable to plan mergers is necessary to determine if a plan beneficiary should be taxed when pension plans merge the regulations define a merger of plans to mean a combining of two or more plans into a single_plan sec_1_414_l_-1 income_tax regs although the regulations are specific and detailed concerning the requirements of a plan merger there is no reference to beneficiaries' being taxable as a consequence of a plan merger the legislative_history of sec_414 is also devoid of any suggestion that a merger could constitute a taxable_event for a beneficiary the case closest to point is 89_tc_689 in that case an unqualified money purchase plan was merged into an otherwise qualified money purchase plan resulting in the disqualification of the surviving plan the court referred to the merger as a pooling of the two plans id pincite the court did not hold or even mention if the merged amount constituted a contribution in our case if the merged amount were a contribution by the corporation then plan would have been grossly overfunded for the parties have stipulated that the plans were in operational compliance ie not overfunded as respondent acknowledges the merger or pooling of an exempt trust into a nonexempt trust is not a contribution therefore a plan merger is not a contribution that creates income for the beneficiaries of a surviving trust mr fazi did not receive a net increase in his account balances his account balance in plan increased by the same amount that his account balance in plan decreased contrary to respondent's claims the court in fazi i merely accepted respondent's incorrect concession that the merged amount was not taxable in we did not hold that the merged amount was a contribution to the surviving plan in fazi i t c pincite n we stated further respondent points out that the merging of plan into plan during would be taxable in rather than in as determined in the notice_of_deficiency emphasis added we further stated respondent has conceded that the taxable_distribution for should not include those contributions made during or because they would be taxable to petitioners in the years contributions were made to an unqualified trust and not at the time of distribution additionally because the amount in plan was merged into plan during date a year in which the plans and the trusts were unqualified that amount would likewise be taxable in rather than id pincite emphasis added it is within this court's discretion to accept or reject a concession however acceptance of a concession does not mean that the court has evaluated and accepted the underlying substantive issues or legal principles supporting the concession we may accept a concession or choose to decide the underlying substantive issues as justice requires 79_tc_668 67_tc_599 as a practical matter the court may accept concessions of law in the interests of judicial economy the parties in fazi i chose to focus their time and energy on arguing whether we should overrule 82_tc_152 revd 777_f2d_1160 6th cir the issue of taxability of the merged amount in was conceded by respondent on brief it was not a contested issue the court in fazi i did not purport to rule as to the merits of this issue to the extent if any that fazi i states that a merger of a frozen pension_plan into an unqualified plan is taxable to the beneficiaries in the year of merger it is dicta however the issue of whether the merged amount is taxable to petitioners in does not end here are petitioners judicially estopped from asserting that the merged amount is not taxable in respondent on brief attempts to raise the doctrine_of judicial estoppel against petitioners petitioners correctly point out that rule requires avoidance or affirmative defenses including estoppel to be set forth in a party's pleadings respondent in violation of rule did not plead judicial estoppel therefore respondent cannot raise the doctrine_of judicial estoppel for the first time in her briefs 92_tc_804 however the purpose of the doctrine is to protect the courts not the parties the doctrine_of estoppel is intended to protect the courts rather than the litigants so it follows that a court even an appellate court may raise the estoppel on its own motion in an appropriate case 892_f2d_637 7th cir fn ref omitted citing 667_f2d_1162 n 4th cir the united_states court_of_appeals for the fifth circuit acknowledged the right of appellate courts to raise the doctrine_of judicial estoppel but reserved doing so absent a flagrant threat to the judicial process american bank v c i t constr 944_f2d_253 5th cir we have recently raised the doctrine_of judicial estoppel sua sponte in shackelford v commissioner tcmemo_1995_484 we conclude that the court may consider the issue of judicial estoppel in the present case respondent argues that petitioners are judicially estopped from arguing that the merged amounts are not taxable as contributions in because in fazi i petitioners successfully asserted the position that the merged amount was taxable prior to petitioners argue that judicial estoppel does not apply since they never maintained the position that the merged amount was a contribution their position was not accepted by the court since respondent conceded it and references in fazi i to the tax_year are just dicta for the reasons explained below we believe that petitioners have the better argument the tax_court unequivocally accepted the doctrine_of judicial estoppel in 100_tc_17 we hold that the doctrine_of judicial estoppel is available in the tax_court to be used in appropriate cases such as the one before us to prevent parties from taking positions that are inconsistent with those previously asserted by the parties and accepted by courts and that would result in inappropriate and prejudicial consequences to the courts we used judicial estoppel in huddleston to prevent the petitioner in that case from denying that he had fiduciary authority to act on behalf of a decedent's_estate judicial estoppel may apply to issues of law as well as factual issues in certain circumstances a party may properly be precluded as a matter of law from adopting a legal position in conflict with one earlier taken in the same or related litigation allen v zurich ins co supra pincite see in re cassidy supra pincite 861_f2d_469 6th cir judicial estoppel must be used with caution judicial estoppel is applied with caution to avoid impinging on the truth-seeking function of the court because the doctrine precludes a contradictory position without examining the truth of either statement 911_f2d_1214 6th cir see allen v zurich ins co supra pincite petitioners cite huddleston for the proposition that judicial estoppel requires a party to have affirmatively persuaded a court to accept their particular position huddleston v commissioner supra pincite judicial estoppel generally requires acceptance by a court of the prior position id the court later defined what it meant by acceptance acceptance by a court does not mean that the party being estopped prevailed in the prior proceeding with regard to the ultimate matter in dispute but rather only that a particular position or argument asserted by the party in the prior proceeding was accepted by the court id citation omitted the court in fazi i did not accept an argument or position of petitioners it accepted respondent's concession judicial estoppel is a doctrine adopted to protect the court the court has discretion as to when it should be used estoppel is an equitable concept and its application is therefore within the court's sound discretion in re cassidy f 2d pincite petitioners' actions are not causing any inappropriate and prejudicial consequences to the court we have not been misled or whipsawed by petitioners any loss to the revenue has been the direct result of respondent's erroneous concession in fazi i the elements required for judicial estoppel as established by the court in huddleston are not present in this case has the 3-year statute_of_limitations run against respondent sec_6501 generally provides that any_tax due may be assessed within years from the later of the due_date of the return or the date the tax_return is actually filed 94_tc_82 bailey v commissioner tcmemo_1970_64 affd per curiam 439_f2d_723 6th cir however sec_6501 provides that any_tax due may be assessed within years from the later of the due_date of the return or the date the tax_return is actually filed where a taxpayer on the tax_return omits_from_gross_income an amount properly includable therein that is in excess of percent of the amount of gross_income reported on the tax_return 357_us_28 98_tc_341 affd in part revd in part 998_f2d_567 8th cir bailey v commissioner supra respondent has the burden_of_proof under sec_6501 to show that the amount omitted from gross_income exceed sec_25 percent of the gross_income reported on the tax_return and that the amount omitted from gross_income was properly includable in the taxpayer's gross_income 102_tc_380 38_tc_84 affd 318_f2d_786 10th cir 1_tc_9 affd 142_f2d_900 6th cir the above factors must be shown by a preponderance_of_the_evidence 448_f2d_972 5th cir affg in part and revg tcmemo_1969_181 we explained the mechanics of how the burden of going forward with the evidence works and when it shifts in 85_tc_535 the bar of the statute_of_limitations is an affirmative defense and the party raising it must specifically plead it and carry the burden_of_proof with respect thereto rule sec_39 sec_142 where the party pleading such issue makes a showing that the statutory notice was issued beyond the normally applicable statute_of_limitations however such party has established a prima facie case at that point the burden of going forward with the evidence shifts to the other side and the other party has the burden of introducing evidence to show that the bar of the statute is not applicable where the other party makes such a showing the burden of going forward with the evidence then shifts back to the party pleading the statute to show that the alleged exception is invalid or otherwise not applicable the burden or proof ie the burden of ultimate persuasion however never shifts from the party who pleads the bar of the statute_of_limitations see 51_f2d_1042 8th cir affg 17_bta_848 petitioners filed their federal_income_tax return on date respondent issued her notice_of_deficiency on date consequently the deficiency is timely only if the 6-year statute_of_limitations applies petitioners plead the 3-year statute_of_limitations as a bar to respondent's deficiency determination respondent pleads the 6-year statute_of_limitations in her answer petitioners argue that respondent has failed to meet her burden to show a greater than 25-percent omission from gross_income of an amount properly includable in gross_income petitioners also argue that they have adequately disclosed the omitted amount in the corporation's forms and filings respondent counters by alleging that the disclosure needs to be in the individual tax_return itself that the disclosure was inadequate and that petitioners are estopped from arguing against the 6-year statute_of_limitations we need not decide the disclosure issue since respondent has failed to meet her initial burden of going forward with the evidence to show that the bar of the 3-year statute_of_limitations is not applicable the parties agree as to the amount of gross_income reported on petitioners' individual federal_income_tax return there is no question that petitioners omitted the merged amount from gross_income the merged amount is clearly greater than percent of the gross_income amount consequently the only issue is whether respondent has established by a preponderance_of_the_evidence that the merged amount is properly includable in petitioners' gross_income for respondent asserts that petitioners are estopped from arguing that the merged amount is not properly includable in their gross_income for we have held that petitioners are not estopped from asserting that the merged amount is not taxable in petitioners have made the required prima facie case they have established that the deficiency_notice was issued beyond the normally applicable statute_of_limitations the burden of showing by a preponderance_of_the_evidence that the merged amount is properly includable in petitioners' gross_income for is on respondent respondent has conceded in her briefs that but for the doctrine_of judicial estoppel the merged amount is properly taxable in the year of distribution we have accepted respondent's concession for the reasons described above we hold that respondent has failed to make the showing necessary to avail herself of the 6-year statute_of_limitations consequently petitioners' individual federal_income_tax return is not open for redetermination therefore we need not consider the remaining issues we are aware that petitioners will escape taxation of the contributions made on their behalf in and on the merged amount however this result is a consequence of respondent's failure to issue a deficiency_notice before the limitations_period ran to reflect the foregoing decision will be entered for petitioners
